In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00124-CR

TIMOTHY JOEL CARPENTER, Appellant             §   On Appeal from the County Court at
                                                  Law

                                              §   of Hood County (51080)

V.                                            §   August 8, 2019

                                              §   Opinion by Justice Bassel

THE STATE OF TEXAS                            §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified so that its caption

reads “JUDGMENT ON VERDICT OF GUILTY.” It is ordered that the judgment

of the trial court is affirmed as modified.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel